DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular slot” set forth in at least Claims 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY COVER PLATE ASSEMBLY COMPRISING A CURRENT INTERRUPT APPARATUS. 
Claim Objections
Claim 1 is objected to because of the following informalities: the third line from the bottom of the claim recites “comrises" but should recite “comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 205790089U, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Liu discloses in Figs. 1 and 3 a battery cover plate assembly (1) ([0046]), comprising:
a cover plate (1) ([0046]);
an inner lead-out member (55, 58) located at an inner side of the cover plate (1) (Fig. 3, [0050]),
an outer electrode terminal (51) located at an outer side of the cover plate (1) (Fig. 3, [0050]), and
a current interrupt apparatus (5, see circuit breaking device) ([0053]),
wherein the inner lead-out member (55, 58) and the outer electrode terminal (51) are electrically connected through the current interrupt apparatus (5, see circuit breaking device) ([0067]), the current interrupt apparatus (5, see circuit breaking device) comprises a score member (54) and a flipping member (52) ([0067]), the flipping member (52) is electrically connected to the outer electrode terminal (51) ([0067]), the score member (54)is electrically connected to the inner lead-out member (55, 58) (Fig. 3, [0067]), a score may be formed on the score member (54) ([0069], see a notch) and is electrically connected to the flipping member ([0067], see central connecting portion), and the flipping member (52) acts under an effect of air pressure to break the score ([0067], [0069]-[0070]), and the inner lead-out member (55, 58) is mounted on the cover plate (1) through a cover plate insulator (53, 56, 57), the cover plate insulator (53, 56, 57) comprises a first engagement portion (see a first engagement portion corresponding to a portion of the welding layer 56) engaged with the cover plate (1) and a second engagement portion (see an engagement portion corresponding to 57) engaged with the inner lead-out member (55, 58) (Fig. 3, [0064]-[0065]).
Regarding Claim 10, Liu discloses a cell (Fig. 5), comprising a housing (7), a core (8) accommodated in the housing (7), and a battery cover plate assembly packaging the housing, wherein the battery cover plate assembly is the battery cover plate assembly set forth above ([0074]), the inner lead-out member (55, 58) is electrically connected to the core (8) ([0066], [0075], Fig. 5 see the positive electrode lug 82 electrically connected to the positive inner lead tab 58, which is electrically connected to the positive inner terminal 55), and the flipping member (52) is in gas communication with the inside of the housing (7) ([0067], [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 205790089U, see also the EPO machine generated English translation provided with this Office Action) as applied to Claim 10 above, and further in view of Gong et al. (CN 205790098U, cited on the IDS dated June 23, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 11-13, Liu discloses all of the limitations as set forth above. Liu further discloses wherein it is known in the art to form a battery module comprising a plurality of cells ([0005]).
Moreover, Liu discloses the intended use of the cell is not particularly limited, and may be used in an automobile ([0004]).
However, Liu does not explicitly disclose a battery module, wherein the battery set forth above is disposed in the battery module and further does not disclose a power battery comprising a pack body and the battery module disposed inside the pack body, and an electric vehicle, wherein the power battery is disposed in the electric vehicle. 
Gong teaches in Fig. 1 a cell (100) disposed inside a battery module (Fig. 1, [0053]-[0054]).
Gong further teaches a power battery comprising a pack body, wherein the battery module is disposed inside the pack body, and an electric vehicle, wherein the power battery is disposed in the electric vehicle ([0004], [0019]-[0021]).
It would have been obvious to one of ordinary skill in the art to utilize the cell of Liu in an electric vehicle, such that the cell of Liu is disposed inside of a battery module, the battery module is then disposed inside a pack body of power battery, and the power battery is disposed in the electric vehicle, as the intended use of the cell of Liu is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully power the electric vehicle, as desired by Liu.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 2 is directed toward the battery cover plate assembly set forth above, further comprising a substrate attached to a lower surface of the cover plate, and a mounting hole configured to mount the current interrupt apparatus is formed on the cover plate, the first engagement portion comprises a first annular portion connected to an upper surface of the substrate and having an L-shaped cross section, the first engagement forms, with the substrate, an annular slot configured to accommodate a hole wall of the mounting hole through folding outward after passing through the mounting hole.
The closest prior art is considered to be Liu et al. (CN 205790089U, cited on the IDS dated June 23, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 2, Liu discloses all of the limitations as set forth above. Liu further discloses wherein the cover plate insulator (53, 56, 57) comprises a substrate (see annotated Fig. 3 provided below) ([0065], see a portion of the welding layer 56 that is a distinct layer and therefore reads on a substrate) attached to a lower surface of the cover plate (1), and a mounting hole (positive electrode hole) configured to mount the current interrupt apparatus (5, see circuit breaking device) is formed on the cover plate (1) ([0022], [0064]), the first engagement portion (see a first engagement portion corresponding to a portion of the welding layer 56) necessarily and inherently comprises an annular protrusion connected to an upper surface of the substrate (see annotated Fig. 3 provided below) in order to successfully seal the mounting hole (positive electrode hole) ([0022], [0064]) and having an L-shaped cross-section (see annotated Fig. 3 provided below), the first engagement portion (see a first engagement portion corresponding to a portion of the welding layer 56) forms, with the substrate see annotated Fig. 3 provided below), an annular slot configured to accommodate a hole wall of the mounting hole (positive electrode hole).

    PNG
    media_image1.png
    615
    1152
    media_image1.png
    Greyscale

However, Liu does not disclose wherein the annular slot is configured to accommodate a hole wall of the mounting hole through folding outward after passing through the mounting hole.
The Examiner notes that the annular protrusion (see annotated Fig. 3 provided above) is specifically configured to electrically connect a bypasss resistor (6) to the cover (1) in order to improve the safety of a battery comprising the battery cover plate assembly ([0065], [0071]).
Consequently, it would not have been obvious to one of ordinary skill in the art to configure the annular slot of Liu through folding outward after passing through the mounting hole, as required by the claimed invention, as such a configuration was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation that doing so without interfering with the structure of the battery cover plate assembly, and specifically the bypass resistor, desired by Liu in order to improve the safety of the battery.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the annular slot is configured to accommodate a hole wall of the mounting hole through folding outward after passing through the mounting hole” in combination with all of the other limitations taken as a whole. 
Claim 3 is are dependent on Claim 2 and therefore are indicated as allowable subject matter for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 2 is directed toward the battery cover plate assembly set forth above, wherein the second engagement portion forms an annular slot, and the inner lead-out member forms a sheet structure, the annular slot formed by the second engagement portion being is configured to accommodate the outer periphery of the inner lead-out member.
The closest prior art is considered to be Liu et al. (CN 205790089U, cited on the IDS dated June 23, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 4, modified Liu discloses all of the limitations as set forth above. Liu further discloses wherein the inner lead-out member (55, 58) forms a sheet structure (Fig. 3, see the positive inner lead 58).
However, Liu does not disclose wherein the second engagement portion forms an annular slot, the annular slot formed by the second engagement portion being is configured to accommodate the outer periphery of the inner lead-out member. 
The Examiner notes that the instant specification discloses wherein when the battery cover plate assembly comprises wherein the inner lead-out member is mounted on the cover plate  through a cover plate insulator, wherein the cover plate insulator comprises a second engagement portion engaged with the inner lead-out member that forms an annular slot, the cover plate insulator may be stably mounted on the cover plate so that a force transmitted from the core to the inner lead-out member can be directly transmitted to the cover plate  during use of a battery, avoiding impact on the score member  connected to the inner lead-out member during pole core vibration of the core, thereby avoiding unexpected break of the score ([0075]-[0076]).
It would not have been obvious to one of ordinary skill in the art to modify the cover plate insulator of Liu such that the second engagement portion forms an annular slot, the annular slot formed by the second engagement portion is configured to accommodate the outer periphery of the inner lead-out member, as called for in the claimed invention, as such a configuration was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation that doing so would successfully stably mount the cover plate insulator on the cover plate so that a force transmitted from the core to the inner lead-out member can be directly transmitted to the cover plate  during use of a battery, avoiding impact on the score member  connected to the inner lead-out member during pole core vibration of the core, thereby avoiding unexpected break of the score, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the second engagement portion forms an annular slot, the annular slot formed by the second engagement portion is configured to accommodate the outer periphery of the inner lead-out member” in combination with all of the other limitations taken as a whole. 
Claims 5-9 are dependent on Claim 4 and therefore are indicated as allowable subject matter for the reasons set forth above.
Additional prior art that is considered to be pertinent to the Applicant’s disclosure include:
Huanyu (CN 101170168A, see also the EPO machine generated English translation provided with this Office Action) discloses in Figs. 2-4 a battery cover plate assembly ([0055]), comprising:
a cover plate (17) ([0055]);
an inner lead-out member (pole lug) located at an inner side of the cover plate (17) ([0055], wherein the pole lug is not shown but is electrically connected to a score member 5 that is located at an inner side of the cover plate 17 and therefore is necessarily and inherently located at an inner side of the cover plate 17),
an outer electrode terminal (15) located at an outer side of the cover plate (17) ([0055]), and
a current interrupt apparatus (5, 8) ([0055]),
wherein the inner lead-out member (pole lug) and the outer electrode terminal (15) are electrically connected through the current interrupt apparatus (5, 8) ([0055]), the current interrupt apparatus (5, 8) comprises a score member (5) and a flipping member (8) ([0055]), the flipping member (8) is electrically connected to the outer electrode terminal (15) ([0067]), the score member (5) is electrically connected to the inner lead-out member (pole lug) ([0055]), a score (6) may be formed on the score member (5) ([0055], see a thin-walled welding portion) and is electrically connected to the flipping member (8) ([0055], see an electrical connection point 7), and the flipping member (8) acts under an effect of air pressure to break the score (6) ([0055]-[0057]).
Huanyu further discloses a cover plate insulator (11), wherein the cover plate insulator (11) comprises a first engagement portion (18) engaged with the cover plate (17) ([0055]).
However, Huanyu does not show the inner lead-out member (pole lug) in Figs. 2-4.
Consequently, Huanyu does not disclose wherein the inner lead-out member is mounted on the cover plate through the cover plate insulator and consequently does not disclose wherein the cover plate insulator comprises a second engagement portion engaged with the inner lead-out member, as required by the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 28, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 13, 2022